Exhibit 99.1 Sophiris Bio Reports First Quarter Financial Results S AN DIEGO and V ANCOUVER, British Columbia, May 13 , 201 5 – Sophiris Bio Inc. (NASDAQ: SPHS) (the “Company” or “Sophiris”), a biopharmaceutical company developing PRX302 (topsalysin) for the treatment of urological diseases, today announced financial results for the three months ended March 31, 2015. “Over the past quarter we have made progress in defining the clinical development opportunity of PRX302 as a treatment for localized prostate cancer,” stated Randall Woods, president and CEO of Sophiris Bio. “PRX302 has the potential to provide a focal targeted therapy for the ablation of localized prostate cancer while potentially avoiding many of the complications and side effects men endure with radical treatments.” Woods added: “We are on track to dose the first patient in a Phase 2a proof of concept trial of PRX302 in patients with localized prostate cancer in the first half of 2015. In addition, we expect to report 12-month data from the Phase 3 PLUS-1 trial of PRX302 in benign prostatic hyperplasia (BPH) by the end of the year. Both studies are funded with the capital resources we currently have in hand.” Financial Results At March 31, 2015, we had cash, cash equivalents and securities available-for-sale of $17.0 million and net working capital of $15.5million. We expect that our cash, cash equivalents and securities available-for-sale as of March 31, 2015 will be sufficient to fund our operations through the end of April 2016, assuming that we do not initiate any additional clinical development of PRX302 other than our planned Phase 2a proof of concept trial for low to intermediate risk prostate cancer. We will need to find additional capital to fund a second Phase 3 clinical trial of PRX302 for the treatment of the symptoms of BPH and for any future clinical development of PRX302 for the treatment of localized prostate cancer beyond our planned Phase 2a proof of concept clinical trial. The Company reported a net loss of $4.3 million ($0.26 per share) for the three months ended March 31, 2015 compared to a net loss of $8.5 million ($0.52 per share) for the three months ended March 31, 2014. Research and development expenses Research and development expenses were $3.1 million for the three months ended March 31, 2015 compared to $6.8 million for the three months ended March 31, 2014. The decrease in research and development costs are attributable to a decrease in the costs associated with the Company’s Phase 3 PLUS-1 clinical trial of PRX302 and costs associated with the manufacturing activities for PRX302. This decrease is offset by an increase in start-up costs associated with the Company’s Phase 2a proof of concept trial for localized low to intermediate risk prostate cancer. General and administrative expenses General and administrative expenses were $1.0million for the three months ended March 31, 2015 compared to $1.5million for the three months ended March 31, 2014. The decrease is primarily due to a decrease in non-cash stock-based compensation expense and, to a lesser extent, a decrease in legal, consulting and personnel related costs. For complete financial results, please see the Company’s website at www.sophiris.com. About Sophiris Sophiris Bio Inc. is a biopharmaceutical company developing PRX302, a clinical-stage, targeted therapy for the treatment of urological diseases. PRX302 is in Phase 3 clinical development for the treatment of the symptoms of BPH and is designed to be as efficacious as pharmaceuticals, less invasive than the surgical interventions, and without the sexual side effects seen with existing treatments. Sophiris plans to initiate a Phase 2a proof of concept trial of PRX302 for the treatment of localized low to intermediate risk prostate cancer during the first half of 2015. For more information, please visit www.sophiris.com. Certain statements included in this press release may be considered forward-looking, including the quote of Sophiris’ President and CEO and any expectations relating to the results of Sophiris’ Phase 3 clinical trial of PRX302 , expectations about the timing of the commencement of the proof of concept trial for the treatment of localized low to intermediate risk prostate cancer and the timing of receipt of data from the proof of concept trial or Sophiris’ capital requirements. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements to be materially different from those implied by such statements, and therefore these statements should not be read as guarantees of future performance or results. Some of the risks and uncertainties that could cause actual results, performance or achievements to differ include without limitation, risk associated with the process of developing, manufacturing commercial scale drug products, obtaining regulatory approval of and commercializing treatments that are safe and effective, and in the endeavor of building a business around such treatments. All forward-looking statements are based on Sophiris’ current beliefs as well as assumptions made by and information currently available to Sophiris and relate to, among other things, anticipated financial performance, business prospects, strategies, regulatory developments, clinical trial results, market acceptance , ability to raise capital and future commitments. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this press release. Due to risks and uncertainties, including the risks and uncertainties identified by Sophiris in its public securities filings; actual events may differ materially from current expectations. Sophiris disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Company Contact: Peter Slover Chief Financial Officer (858) 777-1760 Corporate Communications and Investor Relations: Jason Spark Michael Moore Canale Communications Equicom Group Corporate Communications and IR Investor Relations (619) 849-6005 858-886-7813 jason@canalecomm.com mmoore@tmxequicom.com Source: Sophiris Bio Inc. Sophiris Bio Inc. Condensed Consolidated Balance Sheets (In thousands, except share amounts) (Unaudited) March 3 1 , December 31, 5 Assets: Current assets: Cash and cash equivalents $ $ Securities available-for-sale Other receivables 16 16 Prepaid expenses Total current assets Property and equipment, net 31 36 Other long-term assets 19 19 Total assets $ $ Liabilities and shareholders’ equity: Current liabilities: Accounts payable $ $ Accrued expenses Current portion of promissory notes Total current liabilities Long-term promissory notes Stock-based compensation liability 33 22 Total liabilities Shareholders’ equity: Common shares, unlimited authorized shares, no par value; 16,844,736 shares issued and outstanding at March 31, 2015 and December 31, 2014 Contributed surplus Accumulated other comprehensive gain 99 Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Sophiris Bio Inc. Condensed Consolidated Statement s of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended March 3 1 , 5 4 Operating expenses: Research and development $ $ General and administrative Total operating expenses Other income (expense): Interest expense ) ) Interest income 8 17 Gain on revaluation of warrant liability — 29 Other expense (7 ) ) Total other expense ) ) Net loss $ ) ) Basic and diluted loss per share $ ) $ ) Weighted average number of outstanding shares – basic and diluted Source: Sophiris Bio Inc.
